DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-5 are cancelled. Therefore, claims 1, 2 and 6 are currently pending in this Application. 
 Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS), October 25, 2018; May 22, 2019; and September 01, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.       
                  Response to Restriction   
              Applicants’ election, the invention of Group I, claims 1, 2 and 6, drawn to a method of treating and preventing dementia using product of Formula I, 
    PNG
    media_image1.png
    181
    289
    media_image1.png
    Greyscale
and the specific compound, 2-(3-cyano-4-isobutyloxyphenyl)-4-methyl-5-thiazolecarboxylic acid, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  in response filed June 21, 2021 is acknowledged. 
Applicant’s amendment filed on June 21, 2021 limited the invention to the elected products drawn to method of using products of Formula I. Applicants traversal to the election of species requirement was fully considered. Applicants argue that the products of Formula I, used in the method share a common chemical structure and common properties and on the basis it would not be undue burden on the Examiner to examine the full scope of products of Formula I. After further review and search of the amended claims the examiner is withdrawing the election of species requirement in regards to products of Formula I. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1, 2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 8,318,792 B2 to Nishino et al in view of LARA, D. R. et al.  Int. Clin.Psychopharmacol., 2003, vol. 18, no. 1, pp.53-55 or FATOKUN, A. A. et al Neurosci. Lett., 2007, vol. 416,no. 1, pp. 34-38
The present elected invention is directed to a method of treating or preventing dementia using products of Formula 
    PNG
    media_image1.png
    181
    289
    media_image1.png
    Greyscale
 as defined in claim 1.
Determination of the scope and contents of the prior art
	Nishino et al teach products of 
    PNG
    media_image3.png
    129
    108
    media_image3.png
    Greyscale
wherein: 
    PNG
    media_image4.png
    129
    437
    media_image4.png
    Greyscale
 Nishino et al also teach that the aforementioned products are xanthine dehydrogenase inhibitors.
Ascertaining the differences between the instant claims and the prior art
Nishino et al also teach that the prior art products are xanthine dehydrogenase inhibitors but doesn not teach the treament of dementia. LARA, D. R. et al. describes that aggressiveness is a symptom that is normally observed in dementia patients, that allopurinol, which is a xanthine oxidase inhibitor, suppressed the aggressive actions of dementia patients, and that allopurinol provides therapeutic effects by inhibiting the activity of xanthine oxidase and suppressing the production of free radicals (abstract).  describes that allopurinol, which is a xanthine oxidase inhibitor, suppresses xanthine-oxidase-induced nerve cell death, and that a xanthine-oxidase-induced oxidative stress model is useful for elucidating the pathology of Alzheimer’s disease.
Resolving the Level of Ordinary Skill in the Pertinent Art
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is relatively high.

Objective Evidence in the Application Indicating Obviousness or Nonobviousness
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v Ireco Inc. 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
 In the instant case, a person having ordinary skill in the art at the time the invention was made could use the products taught by Nishino et al and in view of the teaching of LARA, D. R. et al and FATOKUN, A. A. et al teaching would have been motivated to use the instantly claimed products with the with the expectation that said compounds would be successful for the treatment of dementia. A person skilled in the art who has read the prior art documents can be considered to understand that it was well known, before the priority date of the present application, that various compounds 
Therefore, absent a showing of surprising or unexpected results, the instantly claimed invention would have been prima facie obvious to the person of ordinary skill in the art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 5:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.


/Kamal A Saeed/
Primary Examiner, Art Unit 1626